Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 A MENDMENT TO THE LETTER A GREEMENT B ETWEEN T EACHERS I NSURANCE AND A NNUITY A SSOCIATION OF A MERICA AND R EAL E STATE R ESEARCH C ORPORATION This Amendment (Amendment) to the Letter Agreement (Agreement) dated February 22, 2006 between the Real Estate Research Corporation, with its principal offices at 980 N. Michigan Avenue, Suite 1110, Chicago, Illinois 60611 (RERC) and Teachers Insurance and Annuity Association of America, a New York corporation, having its principal offices at 730 Third Avenue, New York, New York 10017-3206 (Company), acting on behalf of the TIAA Real Estate Account, is dated December 17, 2008 and shall be effective as of January 1, 2009. STATEMENT OF PURPOSE WHEREAS, RERC and the Company entered into an Agreement on February 22, 2006 for the purpose of RERC serving as the independent fiduciary for the TIAA Real Estate Account; and WHEREAS, the Agreement provided for a three (3) year term commencing on March 1, 2006; and WHEREAS, the parties have agreed to amend the Agreement to, among other things, extend the term for an additional three (3) year period, through February 29, 2012, and are entering into this Amendment to set forth their understanding with respect thereto; and WHEREAS, the parties desire to amend the Agreement to reflect certain additional services performed or expected to be performed by RERC and modify the rates with respect thereto. NOW THEREFORE, In consideration of the mutual promises and covenants contained herein, and for other valuable consideration, the adequacy and sufficiency of which are hereby acknowledged, the parties agree as follows: AGREEMENT 1. Section 9.A. of the Agreement is hereby replaced in its entirety by inserting the following sentence in lieu of the current sentence in Section 9.A: The term of the Agreement shall become effective on January 1, 2009. 2. The first sentence of Section 9.B of the Agreement is hereby replaced in its entirety by inserting the following sentence: The Independent Fiduciarys appointment shall commence on the date this Agreement becomes effective for a term extending through February 29, 2012, and shall be renewable by the Company, from time to time, and without limitation on the number of renewals, for additional three (3) year terms. 3. The following paragraph shall be added to Section 4.A. of the Agreement as a new Section 4.A.(9): (9) The Independent Fiduciary and management of the Company, acting on behalf of the
